DETAILED ACTION

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Gayatry S. Nair, Reg. # 70,812 on 05/14/2021.  

This listing of claims will replace all prior versions of claims:
1.	(Proposed) A device for hardware virtualization support to handle an interrupt, wherein the device comprises:
a memory configured to store instructions; and
one or more processors coupled to the memory and configured to execute the instructions, which cause the processor to be configured to: 
run a hypervisor, a host system, and a virtual machine (VM) separately at the device;
process a configuration flag (CF) in [[a]]the host system, wherein the CF enables delivery of a virtual timer of the host system to a guest operating system (OS) of the VM; 
record, by the host system, a virtual interrupt request (IRQ) number of the virtual timer when the CF is set, wherein the virtual IRQ number is a value identifying which of the VM or the host system a physical interrupt targets; and
 with or without loading a host OS state of the host system based on whether the CF flag is set and whether the virtual IRQ number identifies the VM or the host system.

2.	(Previously Presented) The device of claim 1, wherein the physical interrupt is taken in a hypervisor mode, and wherein the processor is further configured to perform virtualization for the physical interrupt taken in the hypervisor mode.

3.	(Proposed) The device of claim 1, the virtual timer is delivered to the guest OS while loading [[a]]the host OS state [[in]]of the host system when the CF flag is not set and when the virtual IRQ number identifies the VM or the host system.

4.	(Proposed) The device of claim 1, wherein the virtual timer is delivered to the guest OS without loading [[a]]the host OS state of the host system when the CF flag is set and when the virtual IRQ number identifies the VM.

5.	(Previously Presented) The device of claim 4, wherein the virtual timer is delivered to the guest OS while loading the host OS state of the host system when the CF flag is set and when the virtual IRQ number identifies the host system.

6.	(Previously Presented) The device of claim 5, wherein the instructions further cause the processor to be configured to: 

return back to a guest OS state prior to the interrupt.

7.	(Previously Presented) The device of claim 1, wherein the instructions further cause the processor to be configured to record the virtual IRQ number in a timer device tree entry.

8.	(Previously Presented) The device of claim 7, wherein the instructions further cause the processor to be configured to specify the virtual IRQ number to be recorded.

9.	(Previously Presented) The device of claim 8, wherein the instructions further cause the processor to be configured to specify the virtual IRQ number according to a physical IRQ number that is delivered once the virtual timer is expired.

10.	(Proposed) An apparatus for hardware virtualization support to handle an interrupt, wherein the apparatus comprises:
a memory configured to store instructions; and
one or more processor coupled to the memory and configured to execute the instructions, which cause the processor to be configured to:
run a hypervisor, a host system, and a virtual machine (VM) separately at the apparatus;
access the host system of the apparatus from the VM; 
, by the host system, a virtual timer interrupt request (IRQ) number of a virtual timer of the host system when a configuration flag (CF) is set to deliver the virtual timer to a guest operating system (OS) of the VM, wherein the virtual IRQ number is a value identifying which of the VM or the host system a physical interrupt targets; and
record, by the host system, the virtual IRQ number of the virtual timer when the CF is set;
deliver, by the hypervisor, the virtual timer to the guest OS with or without loading a host OS state of the host system based on whether the CF flag is set and whether the virtual IRQ number identifies the VM or the host system.

11.	(Proposed) An apparatus for hardware virtualization support to handle an interrupt, wherein the apparatus comprises:
a memory configured to store instructions; and
one or more processors coupled to the memory and configured to execute the instructions, which cause the processor to be configured to:
run a hypervisor, a host system, and a virtual machine (VM) separately at the apparatus;
process, by the host system of the apparatus, a configuration flag (CF) in the host system that enables delivery of a virtual timer of the host system to a guest operating system (OS) of the VM; 

deliver, by the hypervisor, the virtual timer to the guest OS with or without loading a host OS state of the host system based on whether the CF flag is set and whether the virtual IRQ number identifies the VM or the host system.

12.	(Proposed) A method for hardware virtualization support performed by a device to handle an interrupt), wherein the method comprises:
running, by one or more processors of the device, a hypervisor, a host system, and a virtual machine (VM) separately at the device;
processing, by the one or more processors of the device, a configuration flag (CF) in a host system that enables delivery of a virtual timer of the host system to a guest operating system (OS) of the VM; 
recording, by the one or more processors, a virtual interrupt request (IRQ) number of the virtual timer when the CF is set, wherein the virtual IRQ number is a value identifying which of the VM or the host system a physical interrupt targets; and
delivering, by the hypervisor executed by the one or more processors, the virtual timer to the guest OS with or without loading a host OS state of the host system based on whether the CF flag is set and whether the virtual IRQ number identifies the VM or the host system.



14.	(Proposed) The method of claim 12, wherein the virtual timer is delivered to the guest OS state while loading [[a]]the host OS state [[in]]of the host system when the CF flag is not set and when the virtual IRQ number identifies the VM or the host system.

15.	(Proposed) The method of claim 12, wherein the virtual timer is delivered to the guest OS without loading [[a]]the host OS state of the host system when the CF flag is set and when the virtual IRQ number identifies the VM.

16.	(Previously Presented) The device of claim 1, wherein the host system is accessible by the hypervisor configured to launch the VM. 

17.	(Previously Presented) The device of claim 1, wherein the host system is further configured to control the virtual timer.

18.	(Previously Presented) The apparatus of claim 10, wherein the hypervisor is further configured to launch the VM. 

19.	(Previously Presented) The apparatus of claim 11, wherein the host system is further configured to control the virtual timer.

20.	(Previously Presented) The method of claim 12, wherein the host system is accessible by the hypervisor configured to launch the VM.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/BING ZHAO/Primary Examiner, Art Unit 2198